Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
INFORMATION CONCERNING RESPONSES
Allowable Subject Matter

Claims 1-16 are allowed:
The following is an examiner’s statement of reason for allowance: Applicant's arguments filed on August 30, 2021, in response to the office action mailed on May 28, 2021, have been fully considered and are persuasive. In particular, none of the prior arts of record discloses, alone or in combination, a method/system where of device identifier assignment that comprises: detecting, at a first device in a daisy chain of devices, a signal indicating the start of a serial peripheral interface (SPI) transaction; and determining, at the first device, the device identifier assigned to the first device based on a detected amount of time between the start of the SPI transaction and the signal on the first identifier assignment pin of the first device (where device identifier in the SPI environment is based on a time duration measured at the device as opposed to a predetermined value).
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated May 23, 2021, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.

RELEVENT ART CITED BY THE EXAMINER

The following prior art made of record and relied upon is citied to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
The following references teach device identifier assignments:
U.S. PATENT NUMBERS:
2003/0101307 A1 – [Claim 52]
5,675,811
6,408,334 B1
8,849,325 B2 – “principal identifier assignment” [FIG. 2]
CONCLUDING REMARKS
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY W YU/Examiner, Art Unit 2181                                                                                                                                                                                                        November 18, 2021

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181